DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claim 1 the forming units, conveyance unit, measurement unit, and inspection unit are substitutes for “means” and each invoke 35 U.S.C. 112(f).  The structures of these units are defined in later claims and specification, so a 35 U.S.C. 112(b) rejection is not required.  See [0038-0041] for the forming units, [0038-0039, 0044-0046] for the conveyance unit, claim 2 for the measurement unit, and [0054, 0056] for the inspection unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of sensors" in line two.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this claim is intended to be dependent to claim 1 or 2.
For sake of compact prosecution, the Examiner will interpret that claim 3 should be dependent upon claim 2, and examine the claims accordingly.  This is based on the instant specification [14-15] indicating the elements of claims 2 and 3 are not disclosed as separate embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Currie (US20140166189A1), in view of Moriguchi (US20070084541A1).
With respect to claim 1, the prior art of Currie teaches a tire member forming apparatus (Fig. 1, item 10) comprising: forming drums (Fig. 3, item 30, [0032]); a plurality of forming units (Fig 2, items 201-207; Fig. 3, items 303-306); a conveyance path (Fig. 1, item 11) sequentially connecting the plurality of forming units with each other [0043]; and a conveyance unit that conveys the forming drums along the conveyance path [0033-0034; 0036], wherein a tire member is formed with tire components sequentially wound on the forming drum by the plurality of forming units [0043-0044].  
Currie is silent on the tire member forming apparatus further comprising: a measurement unit that performs, on a downstream side of at least one of the plurality of forming units in the conveyance path, measurement on the tire components wound on the forming drum while the forming drum is moving through the measurement unit, in a tire radial direction over a width direction of the forming drum; and an inspection unit that performs inspection on winding states of the tire components based on a measurement result due to the measurement unit.  
However, the prior art of Moriguchi teaches an inspecting and measuring unit for the profile of a tire during its production process [0020], after the tire components are wound on the forming drum and the forming drum is rotated [0019].  Moriguchi teaches the measurement unit comprises a plurality of laser sensors equidistant to and in close proximity to the drum or tire surface, where the sensors are lined up across the width of the tire/drum (Fig. 1, items 12; [0032]).  Moriguchi teaches inspection steps at multiple stages of the tire making process based on results of the measurements taken by the laser sensors (Fig. 2, [0048-0050]).  Moriguchi additionally teaches harmonic frequency measurements [0052], after which the inspection of profile and harmonics determine if the semi-finished tire is within acceptable predetermined limits to allow the next molding step, and displays inspection results [0055-0056].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the forming drum with its attached sensors and inspection components, taught by Moriguchi, in place of the housing and forming drums that are movably mounted to the conveyor system taught by Currie.  This would predictably result in improving the forming drums that move to sequential tire forming stations, as the transferring drum comprises sensors for measurement and inspection processing with results displayed.
	
With respect to claim 2, Moriguchi teaches the measurement unit includes a plurality of sensors separated from each other (Fig. 1, items 12) and arranged along a circumference direction of the forming drum conveyed in a drum width direction through the measurement unit.  Moriguchi teaches the forming drum is rotated for one full rotation to allow all sections the forming tire circumference to be analyzed by the sensors [0013].
With respect to claim 3, Moriguchi teaches the plurality of sensors are symmetrically arranged in a radial direction (Fig. 1, items 12) with respect to the forming drum (Fig. 1, item 50).  
With respect to claim 4, Currie, in view of Moriguchi, teaches an apparatus with tire-forming stations; and a conveyor system in which a plurality of tire forming drums, each comprising measuring/inspecting sensors, processors, and display units, travel along the conveyor path to each of the tire-forming stations.
Currie, in view of Moriguchi, does not the teach an apparatus design of stationary measurement/inspection points located “downstream”, or subsequent in the apparatus direction of travel, to each of the plurality of forming units in the conveyance path, as the instant specification [0056] discloses.  
However, it is interpreted that Currie, in view of Moriguchi, meets the elements of the current claim 4, as Currie, in view of Moriguchi, teaches the measurement and inspection unit, that in this case conveys along the apparatus with the forming tire, equivalently performs measurements/inspections after each of the tire-forming layers are applied by the plurality of forming units, and would prima facie obviously measure/inspect at or after each layer applying station in the conveyance path.  
With respect to claim 5, Moriguchi teaches a display unit that displays results of the inspection performed by the inspection unit [0046].   
Moriguchi does not teach displaying results for a plurality of tire members formed, in their order of the forming.
However, Moriguchi teaches storing measurement and inspection data in memory [0049, 0038]. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that data stored by the Moriguchi processing unit could be configured to display the previous tire results alongside the in-process tire results, for quality control advantages such as historic trend analysis or comparing displayed results visually in the apparatus taught by Currie, in view of Moriguchi. 

In an alternate rejection of claim 5:
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Currie (US20140166189A1), in view of Moriguchi (US20070084541A1), as set forth above in the rejection of claim 1, and further in view of Inoue (US20130009078A1).
With respect to claim 5, Moriguchi teaches a display unit that displays results of the inspection performed by the inspection unit [0046], and the capability of storing measurement and inspection data into memory [0049, 0038].
Currie, in view of Moriguchi does not teach displaying results for a plurality of tire members formed, in their order of the forming.
However, the prior art of Inoue teaches measuring and inspecting tire layers wound over a forming drum [0008], where tires are identification tracked and their measurement/inspection data is stored (Fig. 1, item 20) and displayed in a display unit (Fig. 1, item 24; [0072]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of displaying data and storing current tire measurements/inspection results along with data from previously-formed tires, taught by Inoue, to improve the apparatus of Currie, in view of Moriguchi by displaying data of current and previously-produced ID-tracked tires for advantages of comparison or defect analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Burg (US20070137763A1), (Fig. 1, item 10; [0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742